Let me begin by
congratulating you, Mr. Ping, on your election as
President of the General Assembly during its fifty-
ninth session. We are confident that you will conduct
the proceedings of this session with great competence.
I would like to pay tribute to your predecessor,
Mr. Julian Robert Hunte, who so ably presided over the
fifty-eighth session of the General Assembly.
I would like to express at this time my deep
appreciation for the efforts of the Secretary-General to
harmonize international relations and ensure respect
for the principles of the Charter and international law,
with a view to strengthening international peace and
security. His statement before this Assembly marks a
26

landmark in the quest for the rule of law and respect
for the role of the United Nations in international
conflicts.
In my statement, I will focus on the turbulent
situation in the Middle East and, more specifically, on
the core of the conflict in the Middle East. The
situation in the region of Western Asia — or the
Middle East — is in turmoil. The occupation of Iraq
was founded on false pretexts, further damaging the
already grave situation resulting from Israel’s policies
and practices in occupied Palestinian and other Arab
territories. A total absence of law and order is now the
general pattern of life in occupied Iraq. This continued
occupation is wreaking havoc on the economic and
social aspects of life there. We urge the competent
institutions, namely the United Nations General
Assembly and the Security Council, to take the
necessary and appropriate measures to ensure Iraq’s
independence and sovereignty as soon as possible.
Israel is the only nuclear Power in the Middle
East. It has approximately the fourth most powerful
army in the world and is a sophisticated arms
developer and dealer with no ethical or moral
constraints and no concern for human rights. The
Israeli Government can therefore do anything it
wishes, and it acts like a high-tech military expert and
rogue State. It has become tremendously useful for the
United States, since it has strategically placed itself in
the centre of the global arms industry. Counting on the
support of the United States, Israel breaks moral and
international laws with impunity.
The daily assaults on peaceful Palestinian towns
and villages — the demolition of homes and houses,
the bulldozing and uprooting of age-old fruit-bearing
olive and citrus trees, the targeted killings and
assassinations, the closures, the imposition of a state of
siege and curfews and the use of excessively
disproportionate firepower, which has resulted, so far,
in more than 3,200 deaths and thousands of injuries —
are common knowledge. We completely reject the
allegation by Israel that this is carried out in self-
defence. The Palestinians under occupation, with their
meagre means of combat, are the party exercising the
right to self-defence. Almost 8,000 Palestinians are
being held without trial under merciless conditions,
and when they protested against those conditions, an
Israeli minister boasted, and I quote, “let them go on a
hunger strike until they die”.
In addition to all the other methods Israel uses to
obstruct peace, it holds our democratically elected
President, Yasser Arafat, in confinement and has
announced that they can find no partner with whom to
negotiate peace. With whom are the negotiations for
settlement and peace to be negotiated, if not with the
democratically elected President? Israel, and others of
the same mind, must wish to see a continuation of the
status quo or to deal with an imposed — and not
democratically elected — group or person.
The performance-based road map was
unanimously backed by Security Council resolution
1515 (2003). We have accepted the road map since, in
our opinion, it augured well. The road map envisaged a
two-State solution to the Israeli-Palestinian conflict,
and stated that the solution of the conflict
“will only be achieved through an end to violence
and terrorism, when the Palestinian people have a
leadership acting decisively against terror and
willing and able to build a practising democracy
based on tolerance and liberty, and through
Israel’s readiness to do what is necessary for a
democratic Palestinian state to be established”.
The Palestinians, through their representative, the
Palestine Liberation Organization, embraced the road
map and believes it offers another opportunity to end
the conflict. We hope that the Quartet will seriously
assume the noble task of implementing the objectives
of the road map.
Acts of State terrorism were Israel’s response to
the performance-based road map. To be more specific,
a 2,000-pound bomb was dropped after the Palestinians
scrupulously observed an unofficial ceasefire. Israel
still adheres to the 14 reservations it had regarding the
road map. The nebulous ideas and intentions revealed
in the exchange of letters between President Bush and
Prime Minister Sharon on the matter of the
commitment to the road map are far from encouraging
and keep the road map and Security Council resolution
1515 (2003) in limbo if not completely neglecting and
rejecting them.
In his letter of assurance dated 14 April 2004 to
Prime Minister Sharon, President Bush reiterates that
“the United States supports the establishment of a
Palestinian state that is viable, contiguous,
sovereign, and independent, so that the
Palestinian people can build their own future in
27

accordance with … the path set forth in the
roadmap”.
However, when President Bush addresses the
reality on the ground, he assures Israel that “it is
unrealistic to expect that the outcome of final status
negotiations will be a full and complete return to the
armistice lines of 1949”.
He admits that as part of a final peace settlement,
Israel must have secure and recognized borders, which
should emerge from negotiations between the parties in
accordance with United Nations Security Council
resolutions 242 (1967) and 338 (1973). However,
Mr. Bush and Mr. Sharon do not topographically
identify the secure and recognized borders of Israel.
In the aforementioned letter of assurance,
President Bush stresses that the United States is
strongly committed to Israel’s security and well-being
as a Jewish State. He does not concern himself with the
security of the so-called provisional State of Palestine.
He seems to be oblivious to the fact that 20 per cent of
the citizens of Israel are non-Jewish and that Israel has
not as yet defined who is a Jew. This concept will
inevitably lead to the creation of a racist society within
the Israeli political entity.
To ensure the success of the road map and the
achievement of its goal — a final and comprehensive
settlement of the Israeli-Palestinian conflict by 2005 —
the plan also requires that Israel “freezes all settlement
activity” and “withdraws from Palestinian areas
occupied from 28 September 2000”.
Commenting on the meeting between
President Bush and Prime Minister Sharon,
Javier Solana, European Union High Representative for
the Common Foreign and Security Policy, stated on
15 April 2004:
“The EU remains firmly committed to a
negotiated settlement resulting in two viable,
sovereign and independent States … as the only
way to achieve a permanent peace and an end to
the occupation that began in 1967, in the
framework of a comprehensive peace in the
Middle East.
“EU heads of State or Government recently
indicated that they would not recognize any
change to the pre-1967 borders other than those
arrived at by agreement between the parties. A
permanent settlement must also include an
agreed, just, fair and realistic solution to the
refugee issue”.
In order further to deviate from the direct route to
the targeted destination, Sharon declared that he was
absolutely determined to carry out disengagement in
Gaza despite the political problems within his own
party, the Likud. Indeed, the party believes that
disengagement conflicts with the Zionist aim of the
creeping annexation of Palestinian territory. Sharon’s
plan creates a situation in which Israel will have to
leave the settlements but will still control everything
that enters and exits Gaza. It will tightly seal off Gaza
and block the only outlet that allows Palestinians in
Gaza to cross into and from neighbouring Egypt.
All of this is a source of concern for the
international community, as reflected in the number of
meetings held by the General Assembly. Israel did not
heed the request by the Assembly in resolution
ES-10/14, which, by necessity, called for an advisory
opinion by the International Court of Justice on the
following question:
“What are the legal consequences arising
from the construction of the wall being built by
Israel, the occupying Power, in the occupied
Palestinian territory, including in and around East
Jerusalem, as described in the report of the
Secretary-General, considering the rules and
principles of international law, including the
Fourth Geneva Convention of 1949, and relevant
Security Council and General Assembly
resolutions?”
The General Assembly, by an overwhelming
majority of 150 votes, acknowledged the Court’s
advisory opinion of 9 July 2004. The representatives of
the Governments of the United States of America and
of Israel were among the six countries that voted
against.
I wish to avail myself of this opportunity to
express our great appreciation for the learned opinion
of the judges. I wish to quote from the opinion, as it is
of direct relevance to the General Assembly:
“All States are under an obligation not to
recognize the illegal situation resulting from the
construction of the wall and not to render aid or
assistance in maintaining the situation created by
such construction;
28

“… The United Nations, and especially the
General Assembly and the Security Council,
should consider what further action is required to
bring to an end the illegal situation resulting from
the construction of the wall and the associated
regime, taking due account of the present
advisory opinion.”
In order to restore faith and confidence in the
effectiveness of the United Nations and its Charter, I
would appeal that the opinion of the Court be heeded
and that action-oriented resolutions, including concrete
mechanisms for implementation, be adopted and
carried out.
The Palestinian people and leadership have
demonstrated goodwill and accepted in good faith the
provisions of the road map and other proposals leading
to the termination of the Israeli occupation of our
Palestinian territory, so that we in the Middle East can
all live in peace and security and stability. What is
needed is for the other party, Israel, to commit itself to
respond, in word and in deed.